Citation Nr: 9916535	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-00 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether a reduction in the rating for the veteran's acne 
vulgaris and pseudofolliculitis from 30 percent to 10 percent 
was proper.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which reduced the disability rating assigned for the 
veteran's acne vulgaris and pseudofolliculitis from 30 
percent to 10 percent, effective April 1, 1998, and declined 
to grant an increased evaluation for bilateral pes planus.  
The veteran, who had active service from April 1972 to 
December 1973, appealed that decision.  


FINDINGS OF FACT

1.  VA examination performed in September 1997 does not 
demonstrate improvement in the veteran's acne vulgaris and 
pseudofolliculitis.  

2.  Bilateral pes planus is manifested by not more than 
moderate symptoms with pain on manipulation and use of the 
feet but without weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, bilateral or 
unilateral; nor is there evidence of severe manifestations 
such as marked deformity (pronation, abduction, etc.) pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, either unilaterally or 
bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent evaluation 
of the veteran's acne vulgaris and pseudofolliculitis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.105, 3.344, 4.1-4.14, 4.40, 4.46, 4.59, 4.118, 
Diagnostic Code 7806 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1-4.14, 4.40, 4.71a, Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds the veteran's claims 
plausible and therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  As well, it is satisfied that all 
pertinent facts have been developed fully and that the RO has 
obtained all relevant evidence necessary for the equitable 
disposition of the veteran's claims.

I.  Acne Vulgaris and Pseudofolliculitis

The veteran contends that the RO, in its rating decision 
dated in January 1998, improperly reduced the 30 percent 
evaluation assigned for his service-connected acne vulgaris 
and pseudofolliculitis to 20 percent.  He maintains that the 
report of VA examination that was the basis of the reduction 
did not show an improvement in his service-connected 
condition.  Moreover, it is asserted generally that the 
treatment records do not suggest an improvement in the 
veteran's service-connected skin condition.  In light of the 
foregoing, the veteran contends that the 30 percent 
evaluation should be restored effective the date it was 
reduced.

By rating decision dated in February 1991, the RO granted an 
increased evaluation to 30 percent for the veteran's service-
connected acne vulgaris and pseudofolliculitis.  In this 
regard, it is noted that disability ratings are determined by 
applying the criteria set forth in the VA's Schedule for 
Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The veteran's skin condition was rated according to 
the criteria set forth at Diagnostic Code 7806.  Under this 
provision, where the condition is productive of constant 
exudation or itching, extensive lesions or marked 
disfigurement, a 30 percent evaluation is for application.  A 
10 percent evaluation is warranted where there is exfoliation 
or itching, involving an exposed surface or extensive area.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (1998).

The 30 percent disability rating assigned in 1991 was based 
on a December 1990 report of VA examination disclosing a skin 
condition of the face, neck, back, chest and shoulders.  The 
veteran was noted to have a full beard.  He stated that he 
did not shave because of his skin problem.  There were 
extensive acneform lesions involving almost the entire 
surface of the face and forehead and scattered lesions on the 
neck.  The lesions were described as pustular, furuncular 
type lesions extending from the chest wall to the belt line 
and extending slightly down the upper arms posteriorly.  The 
diagnosis was acne vulgaris and pseudofolliculitis barbae.  

By rating decision dated in October 1997, the RO proposed to 
reduce the evaluation assigned for the veteran's acne 
vulgaris and pseudofolliculitis from 30 percent to 10 percent 
based on a report of VA examination dated in September 1997 
showing that the veteran was still not shaving secondary to 
his skin problem.  He reported that he experienced flare-ups 
when he clipped his beard.  Breaks outs were described as 
painful, itchy, large bumps without crusting or scaling.  The 
veteran had a full beard and mustache.  There were small 
pustules consistent with clipping areas surrounded by nodular 
lesions.  There was no crusting or lichenification, but there 
was hyperpigmentation without excoriation.  There was no 
evidence of erythema or increased warmth.  The beard was 
coarse in texture.  There was hyperpigmentation of the 
cheeks, along with areas of scattered pustular lesions with 
nodule.  The back showed hyperpigmentation with a few 
pustular nodular lesions without evidence of pain with 
palpation or excoriation, scaling or crusting.  The 
impression was acne vulgaris, pseudofolliculitis which should 
not effect the patient's employability.  Color photos showing 
the described condition accompanied the examination report.  

Records from Frazier Health Center dating from 1992 to 1997 
show that the veteran did complain of facial skin problems 
while incarcerated, but there was no ongoing treatment.  The 
veteran has submitted copies of prescription refills for 
Fostex soap, Desquam-X, Retin-A and Cleocin, all of which 
were filled in 1994.  

The proposed reduction, based on the aforementioned evidence, 
was effectuated in a January 1998 rating decision effective 
April 1, 1998, and has remained in effect since that rating 
decision.

There is no question that a disability may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 
Vet. App. 413 (1993), the United States Court Appeals for 
Veterans Claims (Court), interpreted the provisions of 
38 C.F.R. § 4.13 to require that in any rating reduction 
case, it must be ascertained, based upon a review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. 
§§ 4.2, and 4.10 provide that in any rating reduction case, 
not only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
in a disability actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  The provisions of 38 C.F.R. § 3.344 also 
established that there must be improvement before an 
evaluation is reduced.  

In this case, the record shows that the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e), in reducing 
the veteran's disability evaluation.  The question then 
remains whether that reduction was proper based on the 
evidence available to the Board and the applicable 
regulations.  The Board is of the opinion that the VA 
examination performed in September 1997 does not show 
improvement in the veteran's skin disability so as to warrant 
a reduction of the assigned evaluation.  Furthermore, the 
evidence as a whole does not demonstrate improvement in the 
veteran's overall disability picture.  

In this regard, the Board would note that the examinations 
performed in 1990 and 1997 were relatively similar in terms 
of thoroughness and contained similar findings.  The 
veteran's complaints have remained constant.  His disability, 
as demonstrated in the pictures, is consistent with these 
complaints.  The veteran still experiences flare-ups and 
primarily manages his condition by not shaving.  He still 
remains symptomatic on his chest, back and arms despite 
medications.  The Board finds that the old and new evidence, 
when compared, create a reasonable doubt as to whether there 
has been improvement in the veteran's skin disability.  It 
appears from the evidence that the veteran's skin condition 
is chronic, but not static in nature.  Resolving any and all 
reasonable doubt concerning this question in the veteran's 
favor, the Board concludes that restoration of the 30 percent 
evaluation is warranted.  

II.  Bilateral Pes Planus

A claim that a service-connected condition has become more 
severe is well grounded where the veteran asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  

As previously noted, disability ratings are determined by 
applying the criteria set forth in the VA's Schedule for 
Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  The evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14.  

The veteran essentially contends that his service-connected 
pes planus is severely disabling and warrants an increased 
evaluation.  He has maintained that he has tremendous 
difficulty walking due to foot pain.  

Service connection for pes planus was granted in a January 
1975 rating decision.  That condition is currently evaluated 
under Diagnostic Code 5276, effective from December 1973.  
Diagnostic Code 5276 provides that acquired flatfoot is rated 
as 10 percent disabling when there are moderate symptoms 
including weight bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilaterally or 
unilaterally.  When there is severe bilateral acquired 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities, a 30 percent evaluation is 
warranted.  Where the condition is severe, as noted above, 
but unilateral, a 20 percent evaluation is for application.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (1998).

VA examination of the feet in October 1997 revealed 
complaints of pain and cramping in the plantar aspects of his 
feet and over the metatarsal phalangeal joints, which 
increased with standing.  At the examination, he wore 
corrective shoes which were extra deep and extra wide, and 
inserts.  The ankles demonstrated 30 degrees of dorsiflexion, 
40 degrees of plantar flexion, inversion 25 degrees, and 
eversion 20 degrees bilaterally.  There was no evidence of 
edema, instability or weakness.  His gait was antalgic, 
favoring the left lower extremity, and an old injury to the 
left leg was noted.  The feet showed no unusual calluses or 
breakdown.  There were no skin or vascular changes.  The 
Achilles tendon, along its distal insertion point, was 
somewhat lateral but was easily movable.  The examiner noted 
that the shoe wear pattern was normal but that the shoes 
appeared new.  Pulses were excellent and sensation was 
intact.  There was no supination and only minimal pronation.  
There was tenderness over the metatarsal heads but in no 
other area.  X-rays showed hallus valgus and mild pes planus.  
The diagnosis was bilateral pes planus with first metatarsal 
phalangeal bunions.

The veteran presented copies of a chart entitled, 
"Reflexology Foot Chart" which was apparently associated 
with a pair of shoes he has purchased to lessen his foot 
pain.  

Records from the Frazier Health Center show that the veteran 
did complain of foot pain while incarcerated from 1992 
through July 1997.  For security reasons, however, he was not 
allowed inserts when he requested them in 1992.  

The primary manifestation of the veteran's pes planus is 
pain.  The veteran has indicated that he wears orthopedic 
devices for relief of foot pain.  Objective findings fail to 
suggest that any other moderate symptoms are present.  
Specifically, weight bearing is not over or medial to the 
great toe and there is no noted bowing of the tendo achillis.  
The examination conducted to determine the exact 
symptomatology of his pes planus shows that the veteran's 
complaints of pain are minimally supported by findings of 
pathology, anatomical damage or functional loss.  
Nonetheless, pain is an element of the criteria listed at 
Diagnostic Code 5276, and the Board finds that the veteran's 
ongoing complaints have been credible with regard to his pain 
associated with pes planus.  

While the complaints and findings support a 10 percent 
evaluation, they do not suggest manifestations remotely 
approaching those required for a 30 percent rating Diagnostic 
Code 5276.  There are no severe manifestations, either 
unilaterally or bilaterally, such as marked deformity 
(pronation and abduction), pain on manipulation on use 
accentuated, indication of swelling on use or callosities.  
The examiner specifically noted no callosities.  No pain on 
manipulation or swelling was noted.  Therefore, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for bilateral pes planus.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment, necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  Although the 
veteran has asserted that he must wear orthotics, it is 
uncontroverted that the objective manifestations of pes 
planus are minimal and have not caused significant functional 
impairment.  Under these circumstances, the Board determines 
that the criteria for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, restoration of a 30 percent evaluation for the 
veteran's acne vulgaris and pseudofolliculitis is granted.

Entitlement to an increased evaluation for bilateral pes 
planus is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

